Case: 12-11768    Date Filed: 12/17/2012   Page: 1 of 2

                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-11768
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 6:11-cr-00218-CEH-GJK-1

UNITED STATES OF AMERICA,



                                                        Plaintiff-Appellee,

                                    versus

IVOR ADOLPHUS DAVIS,

                                                        Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                             (December 17, 2012)

Before CARNES, HULL and JORDAN, Circuit Judges.

PER CURIAM:

     Tom Dale, appointed appellate counsel for Ivor Davis in this direct criminal
              Case: 12-11768    Date Filed: 12/17/2012   Page: 2 of 2

appeal, has moved to withdraw from further representation of the appellant, and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Davis’s conviction and sentence

are AFFIRMED.




                                         2